 

Exhibit 10.3

BUILDER DEPOSIT AGREEMENT

 

Borrower:

Eclipse Partners II, LLC

444 Gulf of Mexico Dr. #101

Longboat Key, FL 34228

Lender:

Shepherd's Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

(302) 752-2688

 

This Agreement made this December 9, 2015, by and between Eclipse Partners II,
LLC, (hereinafter referred to as "Borrower"), a Florida Limited Liability
Company, AND Shepherd's Finance, LLC, a Delaware Limited Liability Company,
(hereinafter referred to as "Lender").

 

WHEREAS, Lender is providing first mortgage construction loan financing (Loan #
1014701 to the Borrower for that certain real property located at 171 Whittier
Dr., Sarasota, FL 34236, COUNTY OF Sarasota, STATE OF Florida, (the “Property”)
as more fully described in the Promissory Note, Construction Loan Agreement,
Mortgage, and other related documents for the same loans and Properties, the
“Related Documents” for the loans dated December 9, 2015; and

 

WHEREAS, The Borrower agrees to place with the Lender a dollar amount
established by the lender (“Builder Deposit”) as a condition of obtaining the
first mortgage construction loan; and

 

WHEREAS, Borrower agrees to place with the Lender the sum of Three Hundred
Thousand and 00/100 ($300,000.00) Dollars with Lender which shall be distributed
to Borrower pending Lenders satisfactory fulfillment of all of the provisions of
this agreement.

 

NOW THEREFORE, in consideration of the above recitals incorporated herein by
reference and in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.Borrower hereby deposits with Lender the sum of Three Hundred Thousand and
00/100 ($300,000.00) Dollars (the “Builder Deposit”) to be held and disbursed in
accordance with the terms of this agreement.

 

2.The Lender will invest the Builder Deposit into its general operating funds
and will not pay the Borrower interest on the Builder Deposit.

 

3.The parties agree that this Builder Deposit Agreement shall be governed and
construed in accordance with the laws of the state of Delaware.

 

4.The Lender will return the Builder Deposit to the Borrower upon and in
conjunction with the extinguishment of all loans to borrower from lender.

 

5.The Lender may, at its sole discretion, apply the balance of the Builder
Deposit as a principal reduction to any loans from Lender to Borrower.

 

6.This Builder Deposit Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and shall not
be modified except by a writing signed by all the parties.

 

7.This Builder Deposit Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

 

8.Notices. Any notification, direction, authorization, request, instruction,
legal process or other instrument to be given or served hereunder shall be in
writing and shall be delivered by certified mail, return receipt requested, by
Federal Express or other courier service, or by legible facsimile transmission
provided the party making such delivery can furnish evidence of confirmed
receipt by the addressee of the facsimile transmission, to all parties at the
following addresses:

 

 

 

 

BUILDER DEPOSIT AGREEMENT

(Continued)

 

To the Lender:

Shepherd's Finance, LLC

12627 San Jose Blvd, Ste. 203

Jacksonville, FL 32223

To the Borrower:

Eclipse Partners II, LLC

444 Gulf of Mexico Dr. #101

Longboat Key, FL 34228

 

9.This Agreement constitutes the entire agreement between the parties and there
are no other understandings written or oral. This Agreement may not be modified
except by written agreement. This Agreement shall inure to and be binding upon
the parties hereto, their heirs, successors, and assigns. This Agreement shall
be construed in accordance with the laws of the Delaware. This Agreement may be
executed in multiple counterparts each of which when taken together shall
constitute one original. A facsimile copy of this document shall be as effective
as the original.

 

10.The terms of this Builder Deposit Agreement do not modify or in any way amend
the Related Documents for the loan, and nothing contained in this Builder
Deposit Agreement shall be interpreted to waive or amend the obligations of the
parties under the Related Documents for the loan.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

BORROWER:

 

Eclipse Partners II, LLC

 

By: /s/ Steven Hanson   Steven Hanson   Its: Manager and Member  

 

LENDER:

 

Shepherd's Finance, LLC

 

By: /s/ Shannon R. Lee   Name: Shannon R. Lee   Its : Authorized Signatory  

 

 Page 2 

